Case: 1:19-cv-00953-SJD-SKB Doc #: 11 Filed: 08/03/20 Page: 1 of 1 PAGEID #: 51

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Derrick L. Warren,
Plaintiff(s),
Case Number: 1:19¢ev953
VS.
Judge Susan J. Dlott
ODRC, et al.,
Defendant(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Stephanie K. Bowman filed on July 13, 2020 (Doc. 10), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired July 27, 2020, hereby
ADOPTS said Report and Recommendation.
Accordingly, this matter is DISMISSED for lack of prosecution.

IT IS SO ORDERED.

hats 4. Gly)

Judge Susan J. ae
United States District Court
